DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claim status: claims 1-20 are pending.  
1) System1: 1-11, and  
2) method1: 12-20.
The pending claims comprise 2 groups of similar scope.  
As of March 27, 2020, claim 1 is as followed:
1. A method of determining a result for a task executed in a crowd-sourced environment, the task being of a given type of tasks, the method being executed by a server, the method comprising: 
[1] receiving, by the server, a plurality of results of the task having been submitted by a plurality of human assessors of the crowd-sourced environment; 
[2] receiving, by the server, a quality score for each human assessor of the plurality of human assessors, the quality score being indicative of a reliability of the human assessor; 
[3] generating, by the server, a plurality of vector representations comprising a vector representation for each of the results of the plurality of results; 
[4] mapping, by the server, the plurality of vector representations into a vector space;
[5] clustering, by the server, the plurality of vector representations into at least a first cluster and a second cluster, the first cluster including a first subset of the plurality of vector representations and the second cluster including a second subset of the plurality of vector representations; 
[6] executing, by the server, a machine learning (MLA) algorithm configured to generate a first confidence parameter and a second confidence parameter, the first confidence parameter corresponding to a probability of the first subset having a vector representation of a correct result of the task, the first confidence parameter being generated based on one or more quality scores associated with the first subset of the plurality of vector representations; the second confidence parameter corresponding to a probability of the second subset having the vector representation of the correct result of the task, the second confidence parameter being generated based on one or more quality scores associated with the second subset of the plurality of vector representations; 
[7] in response to a given one of the first confidence parameter and the second confidence parameter meeting a predetermined condition, generating, by the server, an aggregated vector representation based on an associated one of the first subset of the plurality of vector representations and the second subset of the plurality of vector representations; and
[8] selecting, by the server, the aggregated vector representation as the result of the task.
	
Claim Rejections - 35 USC § 112
Claims 1-20 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 12, steps [2]-[8] are vague.
(1) The result of step [2] of “receiving...” is a “received quality score for each human assessor”.  It’s not clear what happens to the “a received quality score for each human assessor” since it’s not being used or connected to the remaining steps?  There is a citation of a “quality score” in step [6] but this is associated with the first subset of the plurality of vector representations.   
(2) The result of step [4] of “mapping...” is a “mapped vector representations into a vector space.”  There is no discussion of the mapped vector representations into the vector space in the remaining steps, steps [5-[8] above.
(3) Step [5] of “clustering, by the server, the plurality of vector representations…” is vague because it’s not clear whether the “plurality of vector representations” are from step [2] of “generating…” or the previous step [3] of “mapping…”.
(4) Step [6] of “executing, by the server, a ML algorithm configured to generate…a probability of the first subset having a vector representation of a correct result of the task” is vague because it’s not clear how “a correct result of the task” is determined?  Note that the term “configured to” is normally used a device such as “processor” or “a system” and not an algorithm.
 (5) Step [6] of “executing, by the server, a ML algorithm configured to generate…a probability of the first subset having a vector representation of a correct result of the task” is vague because it’s not clear how “the first confidence parameter being generated based on one or more quality scores associated with the first subset of the plurality of vector representations” is carried out?
(6) It’s not clear how steps [6] and [7] are working together to generate an aggregated vector representation based on an associated one of the first subset of the plurality of vector representations. 
(7) In step [7], it’s not clear the relationship between the first confidence parameter and second confidence parameter, meeting a predetermined condition, and the first and second subsets of the plurality of vector representations to generate an aggregated vector representation. 
(8) It’s not clear how the result of step [8] “a selected aggregated vector representation” as “the result of the task” meets the scope of the claimed invention?  The phrase “the result of the task” is not clear because it’s not clear (1) what is the task? and (2) how the “aggregated vector representation” being used in the task?
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689